263 Wis.2d 703 (2003)
2003 WI 110
665 N.W.2d 256
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Michael L. RHEES, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
Michael L. RHEES, Respondent.
No. 03-1148-D.
Supreme Court of Wisconsin.
Decided July 9, 2003.
The Court entered the following order on this date:
*704 The Office of Lawyer Regulation (OLR) and Attorney Michael L. Rhees have stipulated, pursuant to SCR 22.12, for reciprocal discipline under SCR 22.22.
Attorney Rhees has been licensed to practice law in Wisconsin and Arizona since 1984. His Wisconsin license was suspended in 1989 for noncompliance with CLE reporting requirements and remains suspended at present.
Pursuant to a November 7, 2001 order of the Supreme Court of Arizona, Attorney Rhees' license in that state was suspended for four months, retroactive to April 20, 2001. He was found to have violated Arizona Rules of Professional Conduct and Arizona Supreme Court Rules relating to knowingly making a false statement of material fact or law to a tribunal; practicing law in a jurisdiction where doing so violates the regulation of the legal profession in that jurisdiction; engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation; and willfully disobeying a court order. These violations arose out of Attorney Rhees' continued practice of law after his Arizona license was suspended in 1998 for CLE violations.
OLR has also charged Attorney Rhees with one count of violating SCR 22.22(1) which states that failure by an attorney who has been disciplined in another state to notify OLR of such discipline within 20 days constitutes misconduct.
SCR 22.22(3) provides that this court shall impose the identical discipline or license suspension unless the procedure in the other jurisdiction was so lacking in notice or opportunity to be heard as to constitute a due process violation; there was such an infirmity of proof establishing the misconduct that this court should not accept as final the misconduct finding; or the misconduct justifies substantially different discipline here. *705 Neither OLR nor Attorney Rhees contend, nor does this court find, that any of these three exceptions exist.
This court further finds, pursuant to the stipulation, that Attorney Rhees has violated SCR 22.22(1);
Finally, although the stipulation requests this court to retroactively set the suspension to commence April 20, 2001, this court declines to do so;
Accordingly,
IT IS ORDERED that the license of Attorney Michael L. Rhees to practice law in the State of Wisconsin be suspended for four months from the date of this order.
IT IS FURTHER ORDERED that this suspension does not affect the existing 1989 suspension for noncompliance with CLE reporting requirements which would also have to be satisfied in order for his license to practice law in Wisconsin to be reinstated.
IT IS FURTHER ORDERED that he shall comply, if he has not already done so, with the requirements of SCR 22.26 pertaining to activities following suspension.